DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Response to Arguments
Examiner incorporates herein previous Responses to Arguments.
On page 10 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest the a flag indicating the reference index of a second RPL is the same as an index of a first RPL.  Examiner believes the combination of Sullivan and Hannuksela taught this feature under a 35 U.S.C. 103 analysis.  However, in order to expedite prosecution, the rejection of claim 1 now additionally relies on the teachings of Sasai.  Sasai’s paragraph [0151] teaches the same reference index numbers referring to the same reference pictures in list 0 and list 1 as well as a flag that signals that list 0 and list 1 are merged.  Examiner finds this teaching teaches or suggests Applicant’s averred feature.  Thus, the rejection is sustained.
Other claims are not argued separately.  Remarks, 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2017/0318309 A1), Hannuksela (US 2013/0114742 A1), and Sasai (US 2013/0235933 A1).
Regarding claim 1, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests a method of decoding a coded video bitstream implemented by a video decoder, comprising: parsing, from the coded video bitstream, a flag configured to indicate whether an index of a second reference picture list structure is the same as an index of a first reference picture list structure (Sullivan, Abstract and ¶ 0010:  teaches parsing from the bitstream a syntax element that indicates whether another syntax element is explicitly signaled in (requires parsing from) the bitstream; Sullivan, ¶ 0101:  teaches that the RPL modification structure, i.e. Applicant’s second reference picture list structure, is conditionally signaled independently for both list 0 and list 1; Examiner notes the USPTO publications office misinterprets a lowercase L as a one, i.e. l vs 1; In other words, when references say 10 or 11, it’s actually L0 and L1 which signify list 0 and list 1; According to Applicant’s published paragraphs [0124], [0130], and [0131], the claimed same indexes are between RPL 0 and RPL 1; Sullivan alone fails to teach that the modified list 0 reference picture list structure would be the same as the modified list 1 reference picture list structure; However, Hannuksela, ¶ 0334:  recognizes that list 0 and list 1 may have the same structure and thus teaches or suggests inheritance of reference picture list structure from list 0 to list 1 based on hierarchical parameter signaling (Hannuksela, ¶¶ 0144 and 0148); Thus, the combination of Sullivan and Hannuksela teaches or suggests inferring a list 1 index from the list 0 index for RPL structure as Applicant discloses in Applicant’s Specification; While Hannuksela teaches the lists may have the same structure, Sasai, ¶ 0151:  explains it was within the level of skill in the art to establish a flag that indicates that the structure of list 0 is the same as list 1 (same pictures, same number of pictures, same indexes); Examiner believes that while the teachings of Sullivan and Hannuksela alone may be sufficient, Sasai’s teachings further bolster the finding that the skilled artisan had in her possession the ability to use a syntax element to signal that RPL 0 and RPL 1 have the same structure); parsing, from the coded video bitstream, a first reference picture list structure (Hannuksela, ¶ 0094:  describes the initial reference picture list (RPL) structure is first generated, prior to the RPL modification process; Sullivan, Abstract:  describes RPL modification, which inherently also teaches the original, unmodified RPL); determining that an index to a second reference picture list structure is not present in a slice header of the coded video bitstream and inferring that the index to the second reference picture list structure is the same as an index to the first reference picture list structure when the flag has a first value (Examiner interprets this limitation as saying that there is a conditional flag present that when taking on a certain value indicates whether or not the value of another syntax element is inferred or explicitly signaled; Sullivan, Abstract and ¶ 0010:  teaches parsing from the bitstream a syntax element that indicates whether another syntax element is explicitly signaled in the slice header; Sullivan, ¶ 0101:  teaches that the RPL modification structure, i.e. Applicant’s second reference picture list structure, is conditionally signaled independently for both list 0 and list 1; Examiner notes the USPTO publications office misinterprets a lowercase L as a one, i.e. l vs 1; In other words, when references say 10 or 11, it’s actually L0 and L1 which signify list 0 and list 1; According to Applicant’s published paragraphs [0124], [0130], and [0131], the claimed same indexes are between RPL 0 and RPL 1; Sullivan alone fails to teach that the modified list 0 reference picture list structure would be the same as the modified list 1 reference picture list structure; However, Hannuksela, ¶ 0334:  recognizes that list 0 and list 1 may have the same structure and thus teaches or suggests inheritance of reference picture list structure from list 0 to list 1 based on hierarchical parameter signaling (Hannuksela, ¶¶ 0144 and 0148); Thus, the combination of Sullivan and Hannuksela teaches or suggests inferring a list 1 index from the list 0 index for RPL structure as Applicant discloses in Applicant’s Specification); determining that the index to the second reference picture list structure is present in the slice header when the flag has a second value (Examiner interprets this limitation as saying that there is a conditional flag present that when taking on a certain value indicates whether or not the value of another syntax element is inferred or explicitly signaled; Sullivan, Abstract and ¶ 0010:  teaches parsing from the bitstream a syntax element that indicates whether another syntax element is explicitly signaled in the slice header; Sullivan, ¶ 0101:  teaches that the RPL modification structure, i.e. Applicant’s second reference picture list structure, is conditionally signaled independently for both list 0 and list 1); generating a reference picture list using at least one of the first reference picture list structure or the second reference picture list structure from the coded video bitstream (Hannuksela, ¶ 0334:  teaches the reference picture lists can be identified by an index to indicate which of the reference picture lists is selected); and performing inter-prediction based on the reference picture list to generate a reconstructed block (Sullivan, ¶ 0056:  teaches inter-prediction and reconstruction based on reference picture lists).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Sullivan, with those of Hannuksela, because both references are drawn to the same field of endeavor (RPL structure signaling and RPL modification) and because combining Sullivan’s signaling of RPL modification structure using conditional signaling (Sullivan, ¶ 0101) with Hannuksela’s rules regarding inheritance of reference picture list syntax elements according to hierarchical parameter signaling (Hannuksela, ¶¶ 0144 and 0148) and with Hannuksela’s recognition that list 0 and list 1 may have the same structure (Hannuksela, ¶ 0334) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Sullivan and Hannuksela used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Sullivan and Hannuksela, with those of Sasai, because all three references are drawn to the same field of endeavor (RPL structure signaling and RPL modification) and because combining Sullivan’s signaling of RPL modification structure using conditional signaling (Sullivan, ¶ 0101) with Hannuksela’s rules regarding inheritance of reference picture list syntax elements according to hierarchical parameter signaling (Hannuksela, ¶¶ 0144 and 0148) and with Hannuksela’s recognition that list 0 and list 1 may have the same structure (Hannuksela, ¶ 0334), and further with Sasai’s L0_L1_merge flag to signal the same RPL structure between RPLs represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Sullivan, Hannuksela, and Sasai used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the flag is designated rpl1_idx_present_flag (Examiner notes it does not matter what the flag is called; Sullivan, ¶ 0098:  teaches ref_pic_list_modification_flag_l0, which indicates whether the RPL has a signaled modification).
Regarding claim 3, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the flag is included in a picture parameter set (PPS) of the coded video bitstream (Hannuksela, ¶‌ 0143:  teaches reference picture list structure signaling can be in either the PPS or SPS).
Regarding claim 4, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the flag is included in a sequence parameter set (SPS) of the coded video bitstream (Hannuksela, ¶‌ 0143:  teaches reference picture list structure signaling can be in either the PPS or SPS).
Regarding claim 5, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the first reference picture list structure is included in the slice header of the coded video bitstream (Sullivan, ¶ 0010:  teaches RPL structure can be signaled in the slice header).
Regarding claim 6, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the flag is included in a picture parameter set (PPS) of the coded video bitstream and the first reference picture list structure is included in the slice header of the coded video bitstream (Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header). 
Regarding claim 7, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the first value of the flag is one (1) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Regarding claim 8, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 7, wherein a ref_pic_list_sps_flag[1] and a ref_pic_list_idx[1] are not included in the slice header when the first value of the flag is one (1) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Regarding claim 9, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 1, wherein the second value of the flag is zero (0) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Regarding claim 10, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 9, wherein a ref_pic_list_sps_flag[0] and a ref_pic_list_idx[0] are included in the slice header when the second value of the flag is zero (0) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Claim 11 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 2, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 13 lists the same elements as claim 3, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14 lists the same elements as claim 5, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Regarding claim 15, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the method of claim 11, wherein the first reference picture list structure and the second reference picture list structure are encoded in the slice header of the video bitstream (Sullivan, ¶ 0010:  teaches RPL structure can be signaled in the slice header).
Claim 16 lists the same elements as claims 7 and 9, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 7 and 9 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 19, the combination of Sullivan, Hannuksela, and Sasai teaches or suggests the decoding device of claim 18, further comprising a display configured to display an image generated using the reconstructed block (Sullivan, ¶ 0037:  teaches an output device can be a display).
Claim 20 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 21 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 22 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 23 lists the same elements as claims 7 and 9, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claims 7 and 9 applies to the instant claim.
Claim 24 lists the same elements as claim 8, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 25 lists the same elements as claim 11, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Claim 26 lists the same elements as claim 12, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 12 applies to the instant claim.
Claim 27 lists the same elements as claim 13, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Claim 28 lists the same elements as claim 14, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 29 lists the same elements as claim 16, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 30 lists the same elements as claim 17, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sjoberg et al., "Overview of HEVC High-Level Syntax and Reference Picture Management," IEEE Transactions on Circuits and Systems for Video Technology, Vo. 22, No. 12, Dec. 2012.  See particularly Sections VI and VII, describing Reference Picture Sets in the slice headers and Reference Picture lists including modifications, respectively.
Takehara (US 2014/0321547 A1) teaches reference indexes being identical between list 0 and list 1 reference picture lists (e.g. ¶ 0341).
Song (US 9,602,813 B2) teaches assigning the same reference indexes to pictures in the list 0 and list 1 reference picture lists (e.g. claim 6).
Park (US 2018/0352247 A1) teaches L1 reference picture indexes being the same as L0 reference picture indexes (e.g. claim 20).
Chen (US 2019/0166380 A1) teaches saving overhead bits when reference lists are the same between list 0 and list 1 using inference and flags (e.g. ¶¶ 0099 and 0100). 
Lee (US 2019/0313113 A1) teaches using POC, rather than the reference picture index for reference pictures in a reference picture list would mean both reference picture lists would have the same picture (¶ 0170).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481